ALIAS CAPIAS

THE STATE OF TEXAS
TO ANY PEACE OFFICER OF THE STATE OF TEXAS:


      On May 28, 2014, in the Fourteenth Court of Appeals of Texas, in Cause
No. 14-14-00062-CV, styled In re Clifford Hall, the court issued a judgment
denying the relief relator, Clifford Hall, requested in his petition for writ of habeas
corpus, ordering that an alias capias be issued for the arrest of relator, Clifford
Hall, and remanding relator, Clifford Hall, back into the custody of the Sheriff of
Harris County, Texas. The judgment follows:

                                    JUDGMENT
      This court heard this cause after granting and issuing a writ of habeas
      corpus on January 24, 2014. This court holds that the combined
      judgment of contempt and order of commitment entered November
      18, 2013 in the 310th District Court, Harris County, Texas, in Cause
      No. 2003-20180, is void, in part. Therefore, this court grants relator’s
      petition for writ of habeas, in part, and accordingly strikes the portion
      of the trial court’s order holding relator in contempt and confining
      him for 180 days for failing to make the September 1, 2012 child
      support payment. This court further holds that relator has failed to
      demonstrate that the trial court’s order is void in toto, or that relator is
      entitled to release from the trial court’s order of commitment.
      Therefore, this court denies relator’s petition for writ of habeas
      corpus, in part.
      We further order the clerk of this court to issue an alias capias for the
      arrest of relator, Clifford Hall, and order that he be remanded to the
      custody of the Sheriff of Harris County, Texas, to be confined as
      ordered by the 310th District Court, Harris County, Texas, in Cause
      No. 2003-20180 pursuant to the order of commitment dated
      November 18, 2013 by Judge Lisa Millard.

YOU ARE COMMANDED to take relator, Clifford Hall, with a last known
address of 8117 Count Street, Houston, Texas 77028, into your custody and deliver
him to the Sheriff of Harris County, Texas, who shall remand relator into custody
in accordance with the Judgment of this court.

      COMPLETE the attached return and deliver it to this court showing you
have executed it.

      WITNESS, the Honorable Kem Thompson Frost, Chief Justice of our said
Fourteenth Court of Appeals, with the seal thereof annexed, at Houston, Texas, on
May 28, 2014.


                                       /s/       CHRISTOPHER A. PRINE, CLERK




                                             2
                             No. 14-14-00265-CV

                                 RETURN



      The above writ was received at __________ o’clock [a.m./p.m.], the
__________ day of _______________, 2014, and was executed by arresting the
said Clifford Hall, at __________ o’clock [a.m./p.m.] the ________ day of
_______________, 2014, and placing him in the Harris County Jail.


                                    SHERIFF, Harris County, Texas



                                    By:_________________________________




                                       3